                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


JAMES GARNER,                                       CV 19–59–M–DWM

             Plaintiff,

       vs.                                                 ORDER

USAA GENERAL INDEMNITY
COMPANY, a Texas Corporation;
AUTO INJURY SOLUTIONS, INC., a
Delaware Corporation; WADI ABSI,
M.D.; JIGNYASA DESAI, D.O.;
BRIAN HOSELTON, D.C.; JACK
DIMARCO, M.D.; DANIEL
RAGONE, M.D.; and JANE/JOHN
DOES A-Z,

             Defendants.


      On April 18, 2019, Defendants Wadi Absi, Jignyasa Desai, Brian Hoselton,

Jack DiMarco, Daniel Ragone, and Auto Injury Solutions, Inc. (collectively the

“AIS Defendants”) moved to dismiss this action for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2). (See Docs. 5, 7.) Instead of filing

responsive briefing, Plaintiff James Garner filed a First Amended Complaint on

May 7, 2019. (See Doc. 10); Fed. R. Civ. P. 15(a)(1)(B).

      Accordingly, IT IS ORDERED that the AIS Defendants’ motions to dismiss

                                         1
(Docs. 5, 7) are DENIED as MOOT. The AIS Defendants may file their ostensibly

well-taken motions or Answer on or before May 23, 2019.

      DATED this 9th day of May, 2019.




                                      2
